DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotary handle of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10-18 are objected to because of the following informalities:  

Regarding claim 17, the phrase “the in function parameters” appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Regarding claim 10 the phrase “CAN BE” is indirect, suggests optionally, and passive which renders any recitation claimed after not having patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Regarding claim 10, the scope of the phrase “a rotary handle” is unclear as the rotary handle is not shown in the drawings.
Claim 11 recites the limitation "the adjustment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the function parameters" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonieux (US 8,573,540).
In re. claim 10, Bonieux teaches a bar (20) for steering a kite (system (10) is for trimming a kite) (col. 4, ln. 13-14), having two front lines (14) which can be connected to a chicken loop (16), and having back lines (27, 28) which are guided out of end portions of the bar (fig. 1) and whose length can be adjusted for trimming the kite by means of a trimming device (40) (col. 5, ln. 23-37), which is configured as a winder (40) and associated with the two back lines (27, 28), mounted on the bar (via housing (22)) (fig. 3), wherein the trimming device can be adjusted by a motor (worm gear (48) provides the recited capability) (col. 6, ln. 54-67) (figs. 16-18) and has a mechanical emergency actuation (50) configured as a rotary handle (figs. 16-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonieux as applied to claim 10 above, and further in view of Gonzalez (US 2014/0034780).
In re. claim 11, Bonieux fails to disclose the adjustment is carried out by means of an electric motor which is supplied with power via a battery.
Gonzalez teaches adjustment of a line (105) is carried out by means of an electric motor (107) (para [0013]) which is supplied with power via a battery (111) (para [0032]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bonieux to include the teachings of Gonzalez to have the adjustment carried out by means of an electric motor supplied with power via a battery, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of improving the ease of actuating the winder. 
In re. claim 12, Bonieux as modified by Gonzalez (see Gonzalez) teach the bar according to claim 11, wherein the battery is replaceably held (via battery access door (103)) (fig. 4)
Bonieux as modified by Gonzalez (see Bonieux) teach the winder is on the bar (via housing (22)) (fig. 3).
In re. claim 13, Bonieux as modified by Gonzalez (see Bonieux) teach the bar according to claim 11, wherein the winder is held on the bar (via housing (22)) (fig. 3).
Bonieux as modified by Gonzalez (see Gonzalez) teach the winder is an electric motor (107) (fig. 4).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonieux as modified by Gonzalez as applied to claim 11 above, and further in view of Rotkreuz et al. (DE 20 2017 100 070).

In re. claim 14, Bonieux as modified by Gonzalez fail to disclose a charger connection for connecting the battery to a charging station.
Rotkreuz teaches a charger connection for connecting the battery to a charging station (via plug connection device) (para [0103]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bonieux as modified by Gonzalez to include the teachings of Rotkreuz to have a charger connection for connecting the battery to a charging station, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of charging the batteries without removing the batteries. 
In re. claim 15, Bonieux as modified by Gonzalez fail to disclose a radio module, via which the electric motor can be controlled by remote control.
Rotkreuz teaches a radio module, via which a component can be controlled by remote control (via transmission of computer or microcontroller signals) (para [0074]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bonieux as modified by Gonzalez to include the teachings of Rotkreuz to have a radio module, via which the electric motor can be controlled by remote control, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
In re. claim 16, Bonieux as modified by Gonzalez fail to disclose an electric display for indicating function parameters.
Rotkreuz teaches an electric display (2) for indicating function parameters (para [0142]-[0143]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bonieux as modified by Gonzalez to include the teachings of Rotkreuz to have an electric display for indicating function parameters, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing information to the user via the bar. 
In re. claim 17, Bonieux as modified by Gonzalez and Rotkreuz fail to disclose the function parameters include at least one of the line length or a battery charge.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bonieux as modified by Gonzalez and Rotkreuz to have the function parameters include at least one of the line length or a battery charge, since Rotkreuz states that the microcontroller reads measuring device data and outputs the data to the screen (para [0145]), and doing so would provide further information regarding the recited measurable data to the user.
In re. claim 18, Bonieux as modified by Gonzalez fail to disclose a charging station for charging the battery by cable.
Rotkreuz teaches a charging station for charging the battery by cable (via plug connection device) (para [0103]).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647